Case 1:17-cv-00386-CFC-CJB Document 95 Filed 08/08/19 Page 1 of 2 PageID #: 1003




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE


TECHNO VIEW IP, INC.,
                                                            Case No. 17-cv-386-CFC-CJB
               Plaintiff,

       v.

FACEBOOK TECHNOLOGIES, LLC, and
FACEBOOK, INC.,

               Defendants.


                               JOINT STIPULATION TO DISMISS

        Plaintiff Techno View IP, Inc. and Defendants Facebook Technologies, LLC and

 Facebook, Inc., by and through their undersigned counsel, and pursuant to Rule 41(a) of the

 Federal Rules of Civil Procedure, hereby stipulate to the dismissal with prejudice of all claims in

 this action, with all parties to bear their own costs and attorneys’ fees.


 Dated: August 8, 2019                                Respectfully submitted,


 O’KELLY ERNST & JOYCE, LLC                           MORRIS NICHOLS ARSHT &
                                                      TUNNELL LLP

 /s/ Sean T. O’Kelly                                  /s/ Jennifer Ying
 Sean T. O’Kelly (No. 4349)                           Karen Jacobs ( No. 2881)
 901 N. Market Street, Suite 1000                     Jennifer Ying ( No. 5550)
 Wilmington, DE 19801                                 1201 North Market Street
 (302) 778-4001                                       P.O. Box 1347 Wilmington, DE 19899-1347
 (302) 295-2873 (facsimile)                           (302) 658-9200
 sokelly@oelegal.com                                  kjacobs@mnat.com
                                                      jying@mnat.com
 Attorney for Plaintiff
 Techno View IP, Inc.                                 Attorneys for Defendants Facebook
                                                      Technologies, LLC and Facebook, Inc.
Case 1:17-cv-00386-CFC-CJB Document 95 Filed 08/08/19 Page 2 of 2 PageID #: 1004




 SO ORDERED this _____ day of                         , 2019.




                                United States District Court Judge




                                          2
